Beck, P. J.
A rule was promulgated by -the governing authorities of a public school in a municipality in this State, inhibiting the attendance by the pupils upon any show, moving-picture show, or social function on any school night, except on Friday nights, and on Saturdays. So far as relates to attendance upon moving-picture shows the rule was not an unreasonable one; and where certain of the pupils in the school violated the rule by attending a moving-picture show, their parents consenting thereto, and the authorities were about to enforce that part of the rule prohibiting attendance upon such performances, by expelling the offending pupils unless the children or their parents should agree to observe and obey the regulations, the court did not err in refusing, to grant an injunction against the threatened enforcement of the rule, upon a petition filed by the parents of the children.

Judgment affirmed.


All tjie Justices concur, except Fish, O. J., absent, and George, J., dissenting.